       Case 2:19-cv-02593-SPL Document 28 Filed 10/27/20 Page 1 of 3




 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8                                             )    No. CV-19-02593-PHX-SPL
      Margarita Leon De Nunez,
 9                                             )
                                               )
                       Plaintiff,              )    ORDER
10                                             )
      vs.
11                                             )
                                               )
      Commissioner of Social Security          )
12    Administration,                          )
13                                             )
                                               )
                       Defendant.              )
14
15          On April 6, 2020, the Court issued an Order reversing the decision of the
16   Administrative Law Judge (“ALJ”) and remanding this case to the Social Security
17   Administration for a calculation of benefits beginning January 1, 2012 (Doc. 24). Before
18   the Court is Defendant’s Motion to Alter or Amend the Judgment Pursuant to Federal Rule
19   of Civil Procedure 59(e) (Doc. 26) and Plaintiff’s Response (Doc. 27).
20          Reconsideration is disfavored and “appropriate only in rare circumstances.”
21   Defenders of Wildlife v. Browner, 909 F.Supp. 1342, 1351 (D. Ariz. 1995). Motions for
22   Reconsideration are “not the place for parties to make new arguments not raised in their
23   original briefs,” nor should such motions be used to ask the Court to rethink its previous
24   decision. Motorola, Inc. v. J.B. Rodgers Mech. Contractors, 215 F.R.D. 581 (D. Ariz.
25   2003). The Court may grant a motion under Rule 59(e) if the district court is presented with
26   newly discovered evidence, committed clear error, the initial decision was manifestly
27   unjust, or there is an intervening change in controlling law. Sch. Dist. No. 1J, Multnomah
28   Cty., Or. V. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993).
       Case 2:19-cv-02593-SPL Document 28 Filed 10/27/20 Page 2 of 3




 1          In its April 6, 2020 Order, the Court concluded that (1) the ALJ failed to provide
 2   clear and convincing reasons supported by substantial evidence for rejecting Plaintiff’s
 3   symptom testimony; and (2) the ALJ errantly rejected the opinion of Plaintiff’s treating
 4   physician (Doc. 24). Defendant asserts that the Court failed to adequately analyze whether
 5   outstanding issues remained, and it committed clear error by remanding this case for a
 6   calculation of benefits (Doc. 26).
 7          If a Court finds that an ALJ has erred in finding a plaintiff is not disabled under the
 8   Social Security Act, the Court employs a three-step test—known as the “credit-as-true”
 9   rule—to determine whether the case should be remanded for further administrative
10   proceedings or for an award of benefits. Garrison v. Colvin, 759 F.3d 995, 1019 (9th Cir.
11   2014). To remand for benefits, the Court must find that: “(1) the record has been fully
12   developed and further administrative proceedings would serve no useful purpose; (2) the
13   ALJ has failed to provide legally sufficient reasons for rejecting evidence, whether
14   claimant testimony or medical opinion; and (3) if the improperly discredited evidence were
15   credited as true, the ALJ would be required to find the claimant disabled on remand.” Id.
16   at 1020. Even if all three parts of the test are satisfied, however, the Court maintains
17   “flexibility to remand for further proceedings when the record as a whole creates serious
18   doubt as to whether the claimant is, in fact, disabled within the meaning of the Social
19   Security Act.”
20          To the extent Defendant argues that remand would provide an opportunity for the
21   ALJ to address any perceived deficiencies in the ALJ’s explanations as highlighted in the
22   Order, the Court disagrees. “[O]ur precedent and the objectives of the credit-as-true rule
23   foreclose the argument that a remand for the purpose of allowing the ALJ to have a
24   mulligan qualifies as a remand for a ‘useful purpose’ under the first part of the credit as
25   true analysis.” Id. at 1021. Indeed, “it is both reasonable and desirable to require the ALJ
26   to articulate [valid grounds to discredit testimony] in the original decision.” Varney v.
27   Sec’y of Health and Human Servs., 859 F.2d 1396, 1399 (9th Cir. 1988); see also Moisa v.
28   Barnhart, 367 F.3d 882, 887 (9th Cir. 2004) (“The Commissioner, having lost this appeal,


                                                   2
       Case 2:19-cv-02593-SPL Document 28 Filed 10/27/20 Page 3 of 3




 1   should not have another opportunity to show that [the claimant] was not credible any more
 2   than [the claimant], had he lost, should have an opportunity for remand and further
 3   proceedings to establish his credibility.”).
 4          Defendant further argues that when reviewed as a whole, the record is replete with
 5   evidence of inconsistencies and ambiguities as to the fact of Plaintiff’s disability, which
 6   would preclude an award of benefits. Ultimately, Defendant appears to allege that the Court
 7   failed to review the record or even consider the conflicting evidence when determining that
 8   a remand for an award of benefits was appropriate. The motion essentially disagrees with
 9   this Court’s finding that “the record largely substantiates Plaintiff’s testimony and Dr.
10   Cheng’s opinion,” and that “the Court has no serious doubt that Plaintiff is disabled.” (Doc.
11   24 at 12) The Court finds that Defendant’s motion is an attempt to reargue the merits of
12   the Court’s decision, and it asks for the Court to find an alternative interpretation of the
13   evidence in its favor. The Court thus finds that Defendant has not presented a valid basis
14   for grating Rule 59(e) relief.
15          Accordingly,
16          IT IS ORDERED that Defendant’s Motion to Alter or Amend the Judgment
17   Pursuant to Federal Rule of Civil Procedure 59(e) (Doc. 26) is denied.
18          Dated this 27th day of October, 2020.
19
20
                                                        Honorable Steven P. Logan
21                                                      United States District Judge
22
23
24
25
26
27
28

                                                    3
